DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 and 12-28 are pending wherein claim 1 is amended and claims 12-28 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2008/0031769). 
In regard to claim 1, Yeh et al. (‘769) discloses high-temperature strength and corrosion resistant alloys that include cobalt, chromium, iron and nickel plus one or a combination of aluminum, molybdenum and titanium wherein the cobalt and nickel have contents of 20 to 35 atomic percent; chromium and iron would be in the range of 12.5 to 20 atomic percent; the sum of cobalt, nickel, chromium and iron is not less than 65 atomic percent, and the sum of aluminum, molybdenum and titanium is between 5 and 25 atomic percent (abstract and [0008]. Yeh et al. (‘769) discloses alloys such as one having 15 atomic percent chromium, 25 atomic percent iron, 20 atomic percent cobalt, 35 atomic percent nickel and 5 atomic percent molybdenum. Correspondingly, this alloy would have 13.2 weight 
	The Examiner notes that the amounts of iron, cobalt, molybdenum and chromium for nickel base alloys disclosed by Yeh et al. (‘769)  overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of iron, cobalt, molybdenum and chromium for nickel base alloys as disclosed by Yeh et al. (‘769)  because Yeh et al. (‘769) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “where the balance comprises minor elements, the total amount of minor elements being about 5% or less by weight” in claim 1, Yeh et al. (‘769) does not require the presence of elements in addition to those specified in the claim and therefore would read on this recitation. 
	With respect to the recitation “where the sum of iron and nickel is at least 56 wt%” in claim 1, 25 atomic percent iron would correspond to 23.7 weight percent iron and 35 atomic percent nickel would correspond to 34.9 weight percent nickel which would be 58.6 weight percent for the sum of nickel and iron, which would be within the scope of the instant invention. 
	In regard to claim 2, Yeh et al. (‘769) discloses wherein the alloy would have a predominant FCC crystal structure (abstract and [0008]). 
	With respect to the recitation “where the minor elements comprise less than about 1000 parts per million oxygen, 1000 parts per million nitrogen, 1000 parts per million carbon and 150 parts per million sulfur” in claim 3, Yeh et al. (‘769) does not require the presence of oxygen, nitrogen, carbon or sulfur and therefore reads on the claim. 
With respect to the recitation “where the minor elements comprise less than about 500 parts per million oxygen, 500 parts per million nitrogen, 500 parts per million carbon and 20 parts per million 
With respect to the recitation “where the corrosion rate is less than 0.050 mils per year in 3.5% sodium chloride” in claim 7, Yeh et al. (‘769) discloses a substantially similar composition. Therefore, this property would be expected. MPEP 2112.01 I. 
With respect to the recitation “where the residual inhomogeneity of the corrosion resistant alloy is less than 10%” in claim 8, Yeh et al. (‘769) discloses conducting the melt process on a substantially similar alloy several times to ensure homogeneity of the cast alloy [0021]. Therefore, a residual inhomogeneity of the corrosion resistant alloy is less than 10% would be expected. MPEP 2112.01 I. 
In regard to claim 9, Yeh et al. (‘769) discloses high-temperature strength and corrosion resistant alloys that include cobalt, chromium, iron and nickel plus one or a combination of aluminum, molybdenum and titanium wherein the cobalt and nickel have contents of 20 to 35 atomic percent; the sum of cobalt, nickel, chromium and iron is not less than 65 atomic percent, and the sum of aluminum, molybdenum and titanium is between 5 and 25 atomic percent (abstract and [0008]. Yeh et al. (‘769) discloses alloys such as one having 20 atomic percent chromium, 19 atomic percent iron, 19 atomic percent cobalt, 36 atomic percent nickel and 6 atomic percent molybdenum. Correspondingly, this alloy would have 17.6 weight percent chromium, 18 weight percent iron, 18.9 weight percent cobalt, 35.8 weight percent nickel and 9.7 weight percent molybdenum. 
	The Examiner notes that the amounts of iron, cobalt, molybdenum and chromium for nickel base alloys disclosed by Yeh et al. (‘769)  overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of iron, cobalt, molybdenum . 
	
Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 5-6 and 10, Yeh et al. (‘769) fails to specify the grain size of the alloys.

Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 12, Yeh et al. (‘769) discloses high-temperature strength and corrosion resistant alloys that include cobalt, chromium, iron and nickel plus one or a combination of aluminum, . 

Claims 21-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 21, Yeh et al. (‘769) discloses high-temperature strength and corrosion resistant alloys that include cobalt, chromium, iron and nickel plus one or a combination of aluminum, molybdenum and titanium wherein the cobalt and nickel have contents of 20 to 35 atomic percent; chromium and iron would be in the range of 12.5 to 20 atomic percent; the sum of cobalt, nickel, chromium and iron is not less than 65 atomic percent, and the sum of aluminum, molybdenum and titanium is between 5 and 25 atomic percent (abstract and [0008]. However, Yeh et al. (‘769) fails to specify the grain size or wherein the grain size would range from about 8 to about 12 ASTM grain size. 

Claim 28 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 28, Yeh et al. (‘769) discloses high-temperature strength and corrosion resistant alloys that include cobalt, chromium, iron and nickel plus one or a combination of aluminum, molybdenum and titanium wherein the cobalt and nickel have contents of 20 to 35 atomic percent; chromium and iron would be in the range of 12.5 to 20 atomic percent; the sum of cobalt, nickel, chromium and iron is not less than 65 atomic percent, and the sum of aluminum, molybdenum and . 

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive. 
The Applicant primarily argues that Yeh et al. (‘769) does not disclose or suggest an alloy having all the elements of claim 1 and therefore does not complete a prima facie case of obviousness. 
In response, Yeh et al. (‘769) discloses high-temperature strength and corrosion resistant alloys that include cobalt, chromium, iron and nickel plus one or a combination of aluminum, molybdenum and titanium wherein the cobalt and nickel have contents of 20 to 35 atomic percent; chromium and iron would be in the range of 12.5 to 20 atomic percent; the sum of cobalt, nickel, chromium and iron is not less than 65 atomic percent, and the sum of aluminum, molybdenum and titanium is between 5 and 25 atomic percent (abstract and [0008]. Yeh et al. (‘769) discloses alloys such as one having 15 atomic percent chromium, 25 atomic percent iron, 20 atomic percent cobalt, 35 atomic percent nickel and 5 atomic percent molybdenum. Correspondingly, this alloy would have 13.2 weight percent chromium, 23.7 weight percent iron, 20.0 weight percent cobalt, 34.9 weight percent nickel and 8.2 weight percent molybdenum. The Examiner notes that the amounts of iron, cobalt, molybdenum and chromium for nickel base alloys disclosed by Yeh et al. (‘769)  overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of iron, cobalt, molybdenum and chromium for nickel base alloys as disclosed by Yeh et al. (‘769)  because Yeh et al. (‘769) discloses the same utility throughout the disclosed ranges. With respect to the recitation “where the balance comprises minor elements, the total amount of minor elements being about 5% or less by . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759